Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter

Claims 1, 3-12, 15-18, 21-24 allowable. Claims 4-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-XII, as set forth in the Office action mailed on 10/30/2020, is hereby withdrawn and claims 4-12 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “responsive to receiving the first pressure 
Multiple simultaneous pressure sensitive inputs is well known in the art. For instance, Anderson et al. (2011/0117999) in view of Smith (10222895) teaches an input device comprising a plurality of input locations and a pressure sensor to detect, for each input location of the plurality of input locations, an amount of pressure applied to the input device at the input location by a player of the gaming device; a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: receive, from the pressure sensor, a first pressure parameter value 
However, Anderson in view of Smith is silent on “responsive to receiving the first pressure parameter value and receiving the second pressure parameter value, modify a user interface element of the gaming device associated with the first input location based on the first pressure parameter value and the second pressure parameter value”, (with respect to Claim 15) “determine, by the processor circuit, a modification value for a graphical user interface element of the gaming device based on the first pressure input location, the first pressure parameter value, the second pressure input location, and the second pressure parameter value; modifying, by the processor circuit, the graphical user interface element of the gaming device based on the modification value”, (with respect to Claim 18) “responsive to receiving the indication of the first input location and first pressure parameter value and receiving the second input location and the second pressure parameter value, modify a graphical user interface element of the gaming device based on the first pressure parameter value and the second pressure parameter value, the graphical user element comprising a reel of a wagering game”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715